DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The objection to the nucleotide sequence disclosure contained in this application for not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 is withdrawn.  Claim 1 has been canceled and the amendments to claim 8 overcome this objection.
    The rejection of claims 1, 3, and 5-12, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Claims 1 and 5 are canceled, rendering this rejection moot.
The rejection of claims 1, 3, and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Claim 1 was canceled and thus removes the recitation lacking written description.
The rejection of claims 1, 3, and 5-12, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments to the claims address the issues of enablement of record.


Claim Objections
New claim 13 is objected to because of the following informalities:  Second to last line recites “sequence, and a glutamate….”.  The recitation of “and” is grammatically incorrect because in a list of species and should be place between the second to last and last species only.  Removing the “and” from the above recitation would be remedial.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-15, as amended, previously presented, or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (Kohl et al.  PLOS one .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding amended claim 8, Kohl teaches a recombinant AAV1/2 comprising a nucleic acid encoding a protein for improving an excitation-inhibiting function of inhibitory synapsis, where the polynucleotide sequence encoding a nueroligin 2 (Nlgn2) which comprises an amino acid sequence of SEQ ID NO:2, 4, and 6 (p. 2, paragraph bridging col 1 and 2).  
Kohl does not teach that the recombinant AAV1/2 comprising: a capsid protein having a variant amino acid which has the amino acid sequence of SEQ ID NO: 11, and optionally one or more tyrosine residues in the sequence substituted with phenylalanine.
However, Muramatsu teaches modified wild-type capsid proteins for ordinary single-stranded AAV, and further modified oligodendrosite-specific promoters or 
Thus it would have been obvious to an artisan of ordinary skill at the time of the invention to use the rAAV9 expression vector of Muramatsu with the Ngln2 sequence of Kohl to transfect neural cell in the animal model in Kohl and predictably arrive at the rAAV vector of claim 1.  An artisan would have a reasonable expectation of success because the molecular biology methods necessary to combine the rAAV9 vector of Muramatsu with the Nlgn2 gene of Kohl were well established in the prior art.  Further, an artisan would have been motivated to use the rAAV9 vector with Nlgn2 of Kohl because it would allow for systemic administration of the rAAV to the animal model of Kohl because the rAAV9 vector of Muramatsu can cross the blood brain barrier and results in a high level of transduction and expression in the target tissue in an efficient manner, as taught by Muramatsu.  
The claim, as amended, also specifies that composition is for treatment of epilepsy.  Neither Kohl nor Muramatsu expressly teach this limitation.  However, it is an intended use and thus does not further limit the structural limitations of the claimed 
Regarding claims 9-11, these claims specify the route of administration of these vectors.  These limitations can be interpreted as part of an intended use and do not impart further structural or functional limitations to the claimed rAAV.  As such, Kohl in view of Muramatsu render the limitations of claims 9-11 obvious for reasons discussed above.
Regarding claim 12, it further specifies the pharmaceutical composition’s use in combination with a chemotherapeutic agent for a neuropsychiatric disease.  These limitations do not further limit the claimed pharmaceutical composition because it specifies a use.  As such, the chemotherapeutic agent as claimed is not required as part of the claimed composition.  Thus, Kohl in view of Muramatsu render claim 12 obvious for reasons discussed above.
Regarding new claim 13, Muramatsu teaches the promoter sequences include synapsin I promoter sequence, myelin basic protein promoter sequence, neuron-specific enolase promoter sequence, calcium / carmodulin-dependent protein kinase II (CMKII) promoter, tuberin αI promoter, and platelet-derived growth factor β. Selected from the group consisting of a chain promoter, a glial fibrous acidic protein (GFAP) promoter sequence, an L7 promoter sequence (cerebral Purkinje cell-specific promoter), and a glutamate receptor delta 2 promoter (cerebral Purkinje cell-specific promoter).  See [0011].  Thus Kohl in view of Muramatsu renders claim 13 obvious.
Regarding new claim 14, Muramatsu teaches the 5'end and 3'end of the polynucleotide comprises 5'end and 3'end inverted terminal repeat (ITR) sequences 
Regarding new claim 15, Kohl teaches also three of SEQ ID NO:2, 4, and 6 as discussed above.  As such, Kohl encompasses having multiple polynucleotides for inhibiting the excitation of excitatory synapses because one or ordinary skill could include any combination of these sequences.  Thus Kohl in view of Muramatsu renders claim 15 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Kohl in view of Muramatsu. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Applicant submits that claim 8 has been amended to relate to treatment of epilepsy.  The Examiner has previously stated that for treating epilepsy is an intended use and thus does not further structurally limit the claimed rAAV.  Applicant refers to Phillips v AWH, stating a claim term is to be accorded “the means that the term would have to a person of ordinary skill in the art in question at the time of the invention”.  Applicant submits that the present specification supports an interpretation where the phrase “treatment of epilepsy” denotes an actual state of configuration that fundamentally ties treatment of epilepsy to the physical characteristics of the claimed AAV for treatment of epilepsy.  Specifically, the configuration of the capsid protein variant amino acid sequence (SEQ ID NO:11) with the recited phenylalanine substitutions, in combination with the recited neuroligin-2 amino acid sequences is 
In response, Applicant is not giving the claims their broadest reasonable interpretation and is not considering that standards, particularly motivation, for an obviousness rejection.  “Used for the treatment of epilepsy” is literally reciting a use for the rAAV vector claimed.  In consistency with Phillips v AWH, the artisan of ordinary skill at the time of the invention would accord the meaning of this phrase to be Applicant’s intended use for the claimed pharmaceutic composition because the claim expressly state it is a “use”.  Applicant asserts that this recitation imparts a particular structural configuration of the neuroligin-2 sequence of SEQ ID NOS:2, 4, or 6 and the AAV comprising the capsid protein set forth in SEQ ID NO:11.  Examiner points out that both Kohl and Muramastu expressly teach these structural configurations.  It is acknowledged that these references do not teach for treatment of epilepsy.  However, in a rejection under 35 USC 103(a), the teachings in the prior art need not combine the two references using the same rationale as Applicant intends.  As stated above, “an artisan would have been motivated to use the rAAV9 vector with Nlgn2 of Kohl because it would allow for systemic administration of the rAAV to the animal model of Kohl because the rAAV9 vector of Muramatsu can cross the blood brain barrier and results in a high level of transduction and expression in the target tissue in an efficient manner, as taught by Muramatsu”.  The art expressly describes a rationale for combining the 


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632